DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Chu (US 2019/0187628), teaches an oscillation circuit (figure 12) comprising: 
a processor/memory unit (1310);
a voltage generator (1320) configured to generate a linearly changing voltage (See figure 11), a voltage level of which linearly changes as time passes;
a first comparator (1330.1) configured to compare the linearly changing voltage with a first reference voltage (Vth1);
a second comparator (1330.2) configured to compare the linearly changing voltage with a second reference voltage (Vth2) having a higher voltage level than the first reference voltage;
a time-to-digital converter (110) configured to output a bit sequence signal in accordance with a time difference between a time when the first comparator detects that the linearly changing voltage matches the first reference voltage and a time when the 
Chu fails to teach “an oscillator configured to generate an oscillation signal that oscillates at a frequency according to the bit sequence signal”, as set forth in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 31, 2021